290 F.2d 921
Myrtle TWEEDY, Administratrix of the Estate of Harold F. Tweedy, Deceased, Plaintiff-Appellant,v.ESSO STANDARD OIL COMPANY, Defendant-Appellee.
No. 392.
Docket 26771.
United States Court of Appeals Second Circuit.
Argued May 26, 1961.
Decided June 19, 1961.

Appeal from the United States District Court for the Southern District of New York; John F. X. McGohey, Judge.


1
Myrtle Tweedy, as administratrix of the estate of her husband, Harold F. Tweedy, appeals from a judgment for the defendant after trial to the court in her action under the Jones Act, 46 U.S.C.A. § 688, to recover damages for the alleged wrongful death of her intestate.


2
Theodore H. Friedman, New York City (Jacob Rassner, New York City, on the brief), for plaintiff-appellant.


3
Walter X. Connor, of Kirlin, Campbell & Keating, New York City (James P. O'Neill, New York City, on the brief), for defendant-appellee.


4
Before CLARK and WATERMAN, Circuit Judges, and ANDERSON, District Judge.


5
PER CURIAM.


6
Affirmed upon the opinion of District Judge McGohey, D.C.S.D.N.Y., 190 F. Supp. 437, finding that the deceased's death did not result from any negligence of, or breach of duty owed him by, the defendant. Thus we do not reach the further issue discussed by Judge McGohey relating to lack of proof of damages.